IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Albert Tidwell,                          :
                   Petitioner            :
                                         :
            v.                           :   No. 2103 C.D. 2014
                                         :   Submitted: August 7, 2015
Pennsylvania Board of Probation          :
and Parole,                              :
                 Respondent              :



BEFORE:     HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
            HONORABLE ROBERT SIMPSON, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                   FILED: September 8, 2015

            Before this Court are the petition of Albert Tidwell (Petitioner) for
review of the April 4, 2014 determination of the Pennsylvania Board of Probation
and Parole (Board), which affirmed its recommitment of Petitioner as a convicted
parole violator and recalculation of his parole violation maximum date, and the
petition of Richard C. Shiptoski, Esq., Assistant Public Defender of Luzerne
County (Counsel), for leave to withdraw as counsel for Petitioner on the grounds
that the petition for review is frivolous. After review, we grant Counsel’s petition
for leave to withdraw and affirm the order of the Board.
            On June 5, 2007, Petitioner was released on parole from the State
Correctional Institution Coal Township; at the time of his release, Petitioner had a
parole violation maximum date of August 1, 2013. (February 13, 2007 Board
Decision, Certified Record (C.R.) at 26-28; Order to Release, C.R. at 29.)
             By Board Administrative Action on January 2, 2009, Petitioner was
declared delinquent effective December 29, 2008, and a warrant was issued for his
arrest and detention for parole violation. (Administrative Action, C.R. at 32;
Warrant, C.R. at 33.)     On January 10, 2009, Petitioner was arrested on new
criminal charges in New Jersey, and on June 1, 2009, Petitioner entered a
negotiated guilty plea to the charge of “certain persons not to have weapons” and
was sentenced to “five (5) years in [New Jersey State Prison], five years parole
ineligible, concurrent to Commonwealth of Pennsylvania’s parole violation.”
(C.R. at 38; Sentence, C.R. at 40-41.) At the time of his arrest, bail was not posted,
and Petitioner was held by New Jersey authorities pending trial. (Criminal Arrest
and Disposition Report, C.R. at 36.)
              Petitioner served his New Jersey sentence, and on January 9, 2014,
he was returned to a State Correctional Institution. (C.R. at 48, 67.) On January
13, 2014, Petitioner waived his parole revocation hearing and admitted to his New
Jersey offense, and on March 4, 2014, he waived a parole violation hearing and
admitted to the violation of technical violation condition #3A – Failure to Report
as Instructed. (Waiver of Revocation Hearing and Counsel/Admission Form, C.R.
at 35; Waiver of Violation Hearing and Counsel/Admission Form, C.R. at 66.) By
a decision recorded on April 4, 2014 and mailed on April 10, 2014, the Board
recommitted Petitioner as a technical parole violator to serve six months and as a
convicted parole violator to serve 24 months, concurrently, for a total of 24 months
backtime. (April 4, 2014 Board Decision, C.R. at 70.) Petitioner’s re-parole
eligibility date was set at January 9, 2016 and his parole violation maximum date
was set at March 2, 2021. (Id.)



                                          2
                  Petitioner, acting pro se, filed a Petition for Administrative Review,
dated April 23, 2014, in which he argued that the Board failed to give him credit
for the time served in New Jersey as a result of the five-year sentence which was to
run concurrently to the Pennsylvania parole violation. (Petition for Administrative
Review, C.R. at 76-81.) By letter dated August 8, 2014, the Board found no
ground to grant administrative relief and affirmed its April 4, 2014 decision. (C.R.
at 84-85.) On August 19, 2014, Petitioner, pro se, filed a Request for Mandamus
Relief in this Court. On November 25, 2014, this Court directed that Petitioner’s
Request for Mandamus Relief be treated as a petition for review addressed to this
Court’s appellate jurisdiction, and appointed Counsel to represent Petitioner. In
August 2015, Counsel filed his petition for leave to withdraw and an Anders brief1
in support of the petition.
                 When evaluating a petition for leave to withdraw as appointed counsel
for a parolee challenging a revocation decision, our first task is to determine
whether counsel has satisfied the procedural requirements of: (i) notifying the
inmate of his request to withdraw; (ii) furnishing the inmate with an Anders brief
or a no-merit letter; and (iii) advising the inmate of his right to retain new counsel
or raise any new points he might deem worthy of consideration by submitting a
brief on his own behalf. Hughes v. Pennsylvania Board of Probation and Parole,
977 A.2d 19, 22 (Pa. Cmwlth. 2009) (en banc); Wesley v. Pennsylvania Board of
Probation and Parole, 614 A.2d 355, 356 (Pa. Cmwlth. 1992).
                 Though Counsel submitted an Anders brief in support of his petition
to withdraw, Petitioner has only a statutory, rather than a constitutional, right to


1
    See Anders v. California, 386 U.S. 738 (1967).

                                                 3
counsel, and thus only a no-merit letter was required.2 Hughes, 977 A.2d at 24-25.
A no-merit letter must set forth: (i) the nature and extent of counsel’s review of
the case; (ii) each issue that the inmate wishes to raise on appeal; and (iii)
counsel’s explanation of why each of those issues is meritless. Commonwealth v.
Turner, 544 A.2d 927, 928 (Pa. 1988); Hughes, 977 A.2d at 26. The principal
distinction between a no-merit letter and an Anders brief is the standard of review
applied to the issues on appeal: the lack of merit standard for a no-merit letter and
the frivolousness standard for an Anders brief. Smith v. Pennsylvania Board of
Probation and Parole, 574 A.2d 558, 562 (Pa. 1990). We will not deny a petition
to withdraw in cases because counsel has chosen to submit an Anders brief where a
no-merit letter is sufficient, but we will instead simply apply the lack of merit
standard. Hughes, 977 A.2d at 26 n.4.
              Counsel has satisfied the procedural requirements for withdrawal.
Counsel sent Petitioner a letter, via certified mail on February 17, 2015, which was
attached as an exhibit to the petition for leave to withdraw, and informs Petitioner
of his determination that there were no non-frivolous issues in the appeal and that
Petitioner could retain an attorney or submit his own brief. Counsel’s Anders brief

2
  A constitutional right to counsel exists in a parole revocation matter when the parolee’s case
contains:

              [a] colorable claim (i) that he has not committed the alleged
              violation of the conditions upon which he is at liberty; or (ii) that,
              even if the violation is a matter of public record or is uncontested,
              there are substantial reasons which justified or mitigated the
              violation and make revocation inappropriate, and that the reasons
              are complex or otherwise difficult to develop or present.

Hughes, 977 A.2d at 26 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 790 (1973)). The issue on
appeal does not invoke either of the elements that trigger a constitutional right to counsel.

                                                4
adequately summarizes the procedural history and relevant facts, discusses the
issue of whether the Board erred when it recomputed his parole violation
maximum date without crediting Petitioner with time served in New Jersey, and
explains his determination that any appeal of the Board’s decision is frivolous and
without merit, with citations to the relevant case law and regulations.
              Because Counsel has satisfied the procedural requirements for
withdrawal, we next independently evaluate the proceedings before the Board to
determine whether the appeal is meritless.3               Dear v. Pennsylvania Board of
Probation and Parole, 686 A.2d 423, 426 (Pa. Cmwlth. 1996); Frankhouser v.
Pennsylvania Board of Probation and Parole, 598 A.2d 607, 608-09 (Pa. Cmwlth.
1991). On appeal, Petitioner argues both that he should have received credit for
time served in New Jersey and also that he did not receive a timely parole
revocation hearing.4 Petitioner argues that on July 10, 2009, when New Jersey

3
  Our scope of review is limited to determining whether constitutional rights were violated,
whether the adjudication was in accordance with the law, and whether necessary findings were
supported by substantial evidence. 2 Pa. C.S. § 704; Smith v. Pennsylvania Board of Probation
and Parole, 81 A.3d 1091, 1093 n.1 (Pa. Cmwlth. 2013).

4
 The Board’s regulations address the procedures to be followed before a parolee is recommitted
as a convicted violator:

              (1) A revocation hearing shall be held within 120 days from the
              date the Board received official verification of the plea of guilty or
              nolo contendere or of the guilty verdict at the highest trial court
              level except as follows:

                 (i) If a parolee is confined outside the jurisdiction of the
              Department of Corrections, such as confinement out-of-State,
              confinement in a Federal correctional institution or confinement in
              a county correctional institution where the parolee has not waived
              the right to a revocation hearing by a panel in accordance with
              Commonwealth ex rel. Rambeau v. Rundle, 455 Pa. 8, 314 A.2d
              842 (1973), the revocation hearing shall be held within 120 days of
                                                5
delivered its sentence to run “concurrent to Commonwealth of Pennsylvania’s
parole violation,” he became available to the Board in Pennsylvania and thus his
revocation hearing was untimely. We do not agree. This Court has consistently
held that the 120-day period for holding a revocation hearing does not commence
with the date of a parolee’s conviction in another state, but rather with the date he
is returned to a Pennsylvania facility.       Davis v. Board of Probation and Parole,
498 A.2d 6 (Pa. Cmwlth. 1985), appeal denied, 531 A.2d 1120 (Pa. 1987); Auman
v. Board of Probation and Parole, 394 A.2d 686 (Pa. Cmwlth. 1978). Petitioner
was not returned to Pennsylvania until January 9, 2014, and waived a revocation
hearing four days later, on January 13, 2014, well within the 120-day period. The
fact that the New Jersey court specified that its sentence be served concurrently
with Petitioner’s recommitment period did not render Petitioner available to the
Board. We find that Petitioner’s claim that he did not receive a timely revocation
hearing is without merit.
               As to Petitioner’s other claim, neither our obligation under the United
States Constitution to give full faith and credit to the judicial decree of a sister state
nor this Court’s decisions mandate that Petitioner was entitled to credit for the time
he was incarcerated in New Jersey. As Counsel states in his Anders brief, this
Court has ruled that a Pennsylvania parolee may be credited with time already
served in Pennsylvania on a parole violation where a foreign court has credited him
with the same period of time against a new, out-of-state criminal sentence. See
Santiago v. Pennsylvania Board of Probation and Parole, 937 A.2d 610 (Pa.

               the official verification of the return of the parolee to a State
               correctional facility.

37 Pa. Code § 71.4(2)(i).

                                              6
Cmwlth. 2007); Walker v. Pennsylvania Board of Probation and Parole, 729 A.2d
634 (Pa. Cmwlth. 1999).
            Here,   however,     the   New    Jersey court     ordered      Petitioner’s
Pennsylvania parole violation backtime to run concurrent with a new sentence to
be served in New Jersey. In Vance v. Pennsylvania Board of Probation and
Parole, 741 A.2d 838 (Pa. Cmwlth. 1999), appeal denied, 760 A.2d 859 (Pa.
2000), we established that the law in Pennsylvania is that “sentences for crimes
committed on parole must be served consecutively with the time remaining on
original sentences and thus [we prohibit]…imposing concurrent sentencing” and an
out-of-state court order purporting to allow an inmate to serve backtime on a
Pennsylvania sentence concurrently with the out-of-state sentence is not binding in
Pennsylvania. 741 A.2d at 840.     In Vance, we distinguished Walker and stated:

            Petitioner does not seek credit for time served as a result
            of a Board recommitment order. Nor does Petitioner
            seek credit for time served in the Commonwealth.
            Instead, Petitioner seeks credit for time served in the state
            of New Jersey…Applying the principles of Walker to the
            instant case, the authorities in New Jersey were free to
            grant Petitioner credit for backtime served in the
            Commonwealth against his new sentence in New Jersey.
            However, Petitioner now seeks to extend our holding in
            Walker to require that the Commonwealth grant him
            credit for time served outside of the Commonwealth’s
            jurisdiction. Neither Walker nor the Full Faith and Credit
            Clause mandate such a result.


Vance, 741 A.2d at 840-841.
            Accordingly, we agree with Counsel’s determination that Petitioner’s




                                         7
appeal of the Board’s decision is without merit, and we grant Counsel’s petition for
leave to withdraw and affirm the order of the Board.



                                      ________________ ____________________
                                       JAMES GARDNER COLINS, Senior Judge




                                         8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Albert Tidwell,                       :
                  Petitioner          :
                                      :
            v.                        :   No. 2103 C.D. 2014
                                      :
Pennsylvania Board of Probation       :
and Parole,                           :
                 Respondent           :



                                   ORDER


            AND NOW, this 8th day of September, 2015, the Petition for Leave of
Court to Withdraw as Counsel filed by Richard C. Shiptoski, Esquire, Assistant
Public Defender of Luzerne County, in the above-captioned matter is hereby
GRANTED and the order of the Pennsylvania Board of Probation and Parole is
AFFIRMED.



                                    ____________________________________
                                    JAMES GARDNER COLINS, Senior Judge